DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 10/8/2021, that was in response to the Office action dated 7/8/2021. Claims 1-3, 5-8, 10-12, 15-21, 24, 28 and 29 are pending, claim(s) 1, 3 and 16 has/have been amended.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 10/8/2021, with respect to the rejection(s) of claim(s) 1-3, 5-8, 10-12, 15-18 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tolleneer [20120240917]. In both rejections of at least claims 1 and 16, the applicant does not seem to take issue with Shaw and Shellenberger regarding the bracket as identified in the previous rejection, and will be relied upon to teach these features in the new ground of rejection.
Applicant's arguments filed 10/8/2021 with respect to claims 19-21, 24, 28 and 29 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The claim limitation in question, “wherein a length of the plurality of elongated channels is greater than a diameter of the plurality of elongated channels” does not necessarily imply that an axial length is greater than the diameter of the channel. .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21, 24 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw et al [20160290679].
With respect to claims 19-21, 24 and 29, Shaw discloses: A burner assembly for providing a flame and combustion gas to a plurality of inlets, comprising: a burner (30) arranged in fluid communication with the plurality of inlets (72); and a refractory panel (80) positioned between an outlet of the burner and the plurality of inlets, the refractory panel including a plurality of elongated channels (86) receivable within the plurality of 
{cl. 20} The burner assembly of claim 19, wherein an axis of each of the plurality of elongated channels (80) is parallel to an axis of each of the plurality of inlets (72) [see FIG 4].
{cl. 21} The burner assembly of claim 19, wherein each of the plurality of inlets has a zone of greatest heat defined therein and a length of each of the plurality of elongated channels extends over a substantial entirety of the zone of greatest heat [see FIG 2, paragraph 0005].
{cl. 24} The burner assembly of claim 19, wherein the refractory panel further comprises a planar surface and the plurality of elongated channels are mounted to the planar surface [see FIG 5].
{cl. 29} The burner assembly of claim 19, wherein the burner has at least one dimple formed therein (at 84) [see FIG 5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolleneer [20120240917], further in view of Shellenberger et al [20160040905].
With respect to claim 1, Tolleneer discloses: A burner assembly for providing a flame and combustion gas to a plurality of inlets, comprising: a burner frame (3) having a first member (4) and a second member (7), the first member having an opening (5) formed therein and the second member protruding from a downstream surface of the first member [see FIG 3], the first member extending about a periphery of the opening to form a channel [see FIG 4], the channel extending parallel to a longitudinal plane defined by the plurality of inlets [see FIG 5]; a burner (19) arranged within the channel of the burner frame, the burner being arranged in fluid communication with the plurality of 
Shellenberger makes up for these deficiencies by teaching: and a burner bracket (146) for mounting the burner assembly (110) within a burner box (102), the burner bracket defining a cavity within which the channel of the burner frame and the burner are positionable [see FIGs 3-5, paragraph 0031-0035].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art at to modify the invention of Tolleneer with the teachings of Shellenberger because Shellenberger provides a known manner in which to mount a burner with a bracket therein allowing a compact construction in order to provide a desired flame pattern.
Claim 2, 3, 5-8, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolleneer [20120240917], in view of Shellenberger et al [20160040905], further in view of Shaw et al [20160290679].
Regarding claims 2, 3, 5-8, 10-12 and 15, Tolleneer discloses the invention as substantially claimed, however does not disclose the features of the refractory member. Shaw makes up for these deficiencies by teaching:
{cl. 2} The burner assembly of claim 1, further comprising at least one gasket (71) to thermally isolate the burner frame from the burner bracket [paragraph 0036].
{cl. 3} The burner assembly of claim 2, wherein the burner frame further comprises a first member and a second member, the first member extending within a plane and the second member defining the channel, wherein the second member is oriented substantially perpendicular to the first member [see FIG 4].
{cl. 5} The burner assembly of claim 1, wherein the burner (30) is mounted adjacent a distal end of the channel (66) [see FIG 4].
{cl. 6} The burner assembly of claim 1, further comprising a refractory panel including (80) at least one refractory opening, the refractory panel being receivable within the cavity of the burner bracket (71) [see FIG 4].
{cl. 7} The burner assembly of claim 6, wherein the refractory panel overlies a portion of the burner frame and the burner [see FIG 3].
{cl. 8} The burner assembly of claim 6, wherein the refractory panel includes a plurality of elongated channels (84) receivable within the plurality of inlets [see FIG 5].
{cl. 10} The burner assembly of claim 6, wherein a front planar surface of the refractory panel is substantially flush with an end of the burner bracket [see FIG 3].
{cl. 11} The burner assembly of claim 1, wherein a gasket (71) is positioned between an exterior of the burner bracket and the burner box [see FIG 3].
{cl. 12} The burner assembly of claim 1, wherein an interior surface of the burner is contoured to direct flames from the interior surface to a focus [see FIG 4].
{cl. 15} The burner assembly of claim 1, wherein the burner has at least one dimple formed therein [paragraph 0038].
It would have been obvious to at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Tolleneer with the teachings of Shaw because Shaw provides a known arrangement that is capable of withstanding temperatures fluctuations and maintain stable support of the burner tube and heat exchanger tube.
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolleneer [20120240917], further in view of Kowald [20170241666].
With respect to claim 16, Tolleneer discloses: A furnace comprising: a heat exchanger (3) having a heat exchanger coil providing a conduit of combustion gasses having an inlet and an outlet; a burner box (18) having an internal mixing chamber; and a burner assembly (17) adapted to direct a flame into the inlet of the heat exchanger coil, the burner assembly including: a burner frame (at 3) having a channel (4) formed therein, the channel extending parallel to a longitudinal plane (7) defined by the inlet; a burner (19) arranged within the channel of the burner frame, the burner being arranged in fluid communication with the inlet [paragraph 0036-0047]; however does not disclose the burner bracket as further claimed.
Kowald makes up for these deficiencies by teaching: and a burner bracket (460) for mounting the burner assembly (206) within the mixing chamber of the burner box, the burner bracket defining a cavity within which the channel of the burner frame and the burner are positionable [see FIG 3, paragraph 0018-0022].
Kowald further shows:
{cl. 17} The furnace of claim 16, wherein the heat exchanger includes a plurality of heat exchanger coils, each of the plurality of heat exchanger coils including an inlet and an outlet [see FIG 2, The inlet being within 250, the outlet seen as unlabeled at the right of the figure].
{cl. 18} The furnace of claim 17, wherein the burner (250) is arranged in fluid communication with the inlet of the plurality of heat exchanger coils [see FIG 2, paragraph 0019].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art at to modify the invention of Tolleneer with the teachings of Kowald because Kowald provides a burner bracket that allows for the escape of heat at a desired location.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al [20160290679], further in view of Shellenberger et al [20160040905].
Regarding claim 28, Shaw teaches the invention as substantially claimed, however does not teach the relationship of the diameter and length of the elongated channels. Shellenberger makes up for these deficiencies by teaching:
{cl. 28} The burner assembly of claim 19, wherein the length of the plurality of elongated channels (116 or 106) is at least double the diameter of the plurality of elongated channels [see FIG 4, paragraph 0032]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Shaw with the teachings of Shellenberger because Shellenberger provides an elongated refractory channel with a length suitable to receive combustible tubes therein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/10/2022